Citation Nr: 1200421	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-06 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. The propriety of the reduction of the evaluation for peripheral neuropathy of the right lower extremity from 30 percent to 10 percent, effective from November 21, 2006. 

2. The propriety of the reduction of the evaluation for peripheral neuropathy of the left lower extremity from 30 percent to 10 percent, effective from November 21, 2006. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel

INTRODUCTION

The Veteran had active service from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The July 2007 rating decision reduced the Veteran's disability evaluations for peripheral neuropathy of the lower extremities from 30 percent each to 10 percent each, effective November 21, 2006.

In his January 2008 hearing, the Veteran contended that his peripheral neuropathy had worsened in severity.  In a March 2008 VA Form 646, the Veteran's representative argued that the Veteran's peripheral neuropathy had increased in severity.  Therefore, the issues of entitlement to disability evaluations in excess of 30 percent for peripheral neuropathy of the lower extremities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The preponderance of the evidence did not show that the Veteran had actual improvement so as to warrant a reduction in the assigned rating for peripheral neuropathy of the right lower extremity.  

2. The preponderance of the evidence did not show that the Veteran had actual improvement so as to warrant a reduction in the assigned rating for peripheral neuropathy of the left lower extremity.  




CONCLUSIONS OF LAW

1. The RO's reduction of the assigned rating for the service-connected peripheral neuropathy of the right lower extremity from 30 percent to 10 percent effective on November 21, 2006, was not proper. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8521 (2011). 

2. The RO's reduction of the assigned rating for the service-connected peripheral neuropathy of the left lower extremity from 30 percent to 10 percent effective on November 21, 2006, was not proper. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8521 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As discussed in detail below, sufficient evidence is of record to grant the Veteran's appeal for restoration of 30 percent ratings for bilateral peripheral neuropathy of the lower extremities. Therefore, no further notice or development is needed with respect to the VCAA.

Reduction of Disability Evaluations 

Service connection for peripheral neuropathy of the lower extremities was granted by a March 2002 rating decision, and a 30 percent evaluation was assigned for each lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8521, effective December 11, 2000.  On November 21, 2006, the Veteran filed a claim for increased evaluations for several disabilities, including peripheral neuropathy of the lower extremities.  In a July 2007 rating decision, the RO reduced the disability evaluations for peripheral neuropathy from 30 percent to 10 percent, effective November 21, 2006.  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  In this case, the reductions did not result a reduction or discontinuance of compensation payments being made; the Veteran's combined disability evaluation remained 90 percent.  38 C.F.R. § 4.25. Therefore, compliance with the provisions of 38 C.F.R. § 3.105(e) is not required.  

The question is thus whether the reduction was proper based on the evidence of record.  Where, as in this case, an evaluation has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  

Under 38 C.F.R. § 3.344(a) and (b), if there have occurred changes in essential medical findings or diagnosis, the case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability. 38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b). 

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1 , 4.2, 4.13) (1993).  In any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.  Id. 

In considering the propriety of a reduction, a review of the rules for establishing disability ratings is appropriate. Disability ratings are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's statements describing the symptoms of his service-connected disabilities are deemed competent evidence to the extent of his perception of the symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).

In evaluating whether a reduction was warranted for the disability evaluations for peripheral neuropathy, the RO appropriately considered the criteria set forth in Diagnostic Code 8521, paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8521, mild incomplete paralysis is rated as 10 percent disabling, moderate incomplete paralysis is rated as 20 percent disabling, and severe incomplete paralysis is rated as 30 percent disabling.  Id.  
The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 38 C.F.R. § 4.124a.  

The Board finds that the RO complied with the provisions of 38 C.F.R. § 3.344(a) and (b) when reducing the Veteran's disability evaluations for peripheral neuropathy.  Although the reduction of the ratings involved consideration of a single VA examination conducted in June 2007, the RO also reviewed his VA treatment records, which were largely negative for treatment for peripheral neuropathy other than it being included on his list of health conditions.  However, the RO based its reduction in part upon the theory that sustained improvement began in December 2002, when a review of the Veteran's systems during treatment for disabilities other than peripheral neuropathy showed that he had no clubbing, cyanosis, or edema of the extremities, that his pedal pulses were present, and his skin was intact.  The RO noted that these findings were repeated again in January 2005 and January 2006, and that this constituted sustained improvement when combined with the results of the June 2007 VA examination.

The Board finds that the June 2007 examination was full and complete when compared with the January 2002 examination that was the basis for the 30 percent evaluation for peripheral neuropathy of the lower extremities.  Both examinations included a discussion of the history of the Veteran's disabilities and a physical examination with neurological testing.  Further, the June 2007 examination provided a statement regarding the disability's functional effects and the January 2002 examination did not. 

At his January 2002 VA examination, the physician concluded that the Veteran's walking was limited due to peripheral neuropathy.  Upon examination, his right knee reflex was absent and his left knee reflex was minimal, but present.  His ankle reflexes were absent bilaterally.  Pinpoint discrimination and tactile sensation were "markedly diminished" on the plantar aspect of both feet.  His dorsalis pedis and femoral pulses were palpable bilaterally.  

The December 2002 results from a cursory review of the Veteran's systems when he sought treatment for disabilities other than peripheral neuropathy showed that he had no clubbing, cyanosis, or edema, and that his pedal pulses were present and his skin was intact.  These findings were repeated in December 2003, January 2005, and January 2006 VA treatment records.  However, these findings are part of the routine review of body systems that health care providers conduct during the course of treatment.  They are not specific to the symptoms of peripheral neuropathy and do not reflect an accurate disability picture or show an improvement in his condition.

Private medical records from Dr. L. Y. show that in July 2006, the Veteran's right and left dorsalis pedis pulses were +1 to 2 (decreased to normal).  His right femoral pulse was normal and his left femoral pulse was +1 to 2 (decreased to normal). An April 2006 record from Dr. M. L. showed that the Veteran's left posterior tibialis pulse could not be felt.  His right posterior tibialis pulse was palpable as well as his bilateral femoral, popliteal, and dorsalis pedis pulses.  

At his June 2007 VA examination, the Veteran complained of "some numbness in his feet present pretty much all the time," as well as burning in his forefeet.  He also complained of calf pain, but this was attributed to his claudication, which is evaluated separately.  He had no ulcers and his feet were not cold.  The examiner was unable to feel the dorsalis pedis or posterior tibial pulse in either foot.  The color of both feet was good and he had "some" hair grown on his toes.  His reflexes were present at the knees and absent at the ankles.  His vibratory sensation was "perceptible" at both ankles.  Monofilament testing showed "poor" sensation at his toes.  He had decreased sensation on the soles of his feet and "pretty much intact" sensation on the dorsum of the feet and legs.  The examiner concluded that the Veteran had "early diabetic polyneuropathy with mild effect on [activities of daily living] and employment."

When comparing the results from the January 2002 and June 2007 examinations, sustained improvement is not shown.  His right knee reflex was present in 2007 and absent in 2002, but his ankle reflexes were absent at both examinations.  Sensory perception was poor at booth examinations.  The June 2007 examination was more specific as to where on the Veteran's lower extremities the sensory deficits were, but overall it is noted that perception was still decreased.  In June 2007, his dorsalis pedis and posterior tibial pulses were not palpable, and they were in January 2002.  Although the June 2007 examiner opined that peripheral neuropathy had a mild impact on the Veteran's activities of daily living and employment, the January 2002 examiner did not make a finding with regard to functional impact.  Therefore, there is no basis for comparison to the older exam with regard to functional impact. 

The regulations governing rating reductions require that actual improvement in the disability be demonstrated. See Brown, 5 Vet. App. at 420-421. In this case, the evidence does not show an improvement in the Veteran's disabilities from the assignment of the initial 30 percent ratings. The findings from the January 2002 and June 2007 VA examinations are largely similar.  Further, the Veteran's VA treatment records are silent with regard to the severity of his peripheral neuropathy symptoms, meaning that the only pertinent evidence of record are the two VA examinations.  In summary, the evidence does not establish that the Veteran's peripheral neuropathy of the lower extremities materially improved.  The preponderance of the evidence supports restoration of the 30 percent evaluations, and as a result, restoration of the 30 percent ratings for service-connected peripheral neuropathy of the lower extremities, effective November 21, 2006, is warranted.  38 U.S.C.A. § 5107(b).   



ORDER

Restoration of a 30 percent evaluation for peripheral neuropathy of the right lower extremity, effective November 21, 2006, is granted.  

Restoration of a 30 percent evaluation for peripheral neuropathy of the left lower extremity, effective November 21, 2006, is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


